Dismissed and Memorandum Opinion filed December 23, 2004








Dismissed and Memorandum Opinion filed December 23,
2004.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-04-01055-CR;
         14-04-01056-CR
____________
 
IVAN DARIO MONTOYA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause Nos. 926,350
& 957,095
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to two counts of indecency
with a child.[1]  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on August
20, 2004, to 10 years of confinement in the Institutional Division of the Texas
Department of Criminal Justice and assessed a fine of $2500, with the sentence
suspended and appellant placed on community supervision for 10 years.   Appellant filed notices of appeal in each
cause.  Because appellant has no right to
appeal, we dismiss.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that these are plea bargain cases,
and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court’s certifications are included
in the records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 23, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish — Tex. R. App. P. 47.2(b).
 




[1]  The plea
agreement was reached after the jury had returned a verdict of guilty, but
before the jury had completed deliberations on punishment.  The trial judge withdrew the case from the
jury and approved the plea agreement and sentenced appellant in accordance with
the State’s recommendation as to punishment.